UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 06-7704



RODERICK JOE,

                                              Plaintiff - Appellant,

          versus


WILLIAM B. FUNDERBURK, Clerk of Court for
Marlboro County; ROBERT E. WARD, Deputy
Director; DIVISION OF MEDICAL AND HEALTH
SERVICES; ROBERT E. PETERSON, Deputy General
Counsel; JOHN DAVIS; BARNEY LOYD, Associate
Warden; WHITNEY SMITH, Captain; LIEUTENANT
COIDEN; SERGEANT LUX; SERGEANT ARFLIN; OFFICER
GLENN; J. C. COUNTS, Associate Warden; RICHARD
C.   BEARDEN,   MD;  SCDC   ADA   COORDINATOR;
COUNSELOR FOX, Mental Health Counselor at
Evans Correctional Institution; COUNSELOR
MOSES, Mental Health Counselor at Evans
Correctional    Institution;    DIVISION    OF
INVESTIGATIONS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    G. Ross Anderson, Jr., District
Judge. (8:06-cv-00119-GRA)


Submitted: January 25, 2007                 Decided:   January 31, 2007


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Roderick Joe, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            Roderick Joe appeals the district court’s order adopting

the magistrate judge’s recommendation to dismiss his 42 U.S.C.

§ 1983 (2000) complaint without prejudice for failure to exhaust

administrative remedies.     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. See Joe v. Funderburk, No. 8:06-cv-00119-GRA

(D.S.C. Sept. 18, 2006).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 3 -